LEADBETTER, Judge,
Dissenting.
I must respectfully dissent. As the majority notes, this court has held that notice by newsletters, bulk mail, etc., is inadequate to advise members of their rights under the Retirement Code, and that actual notice or first class mail is required. Higgins v. Public Sch. Employes’ Retirement Sys., 736 A.2d 745, 751-55 (Pa.Cmwlth.1999). I believe it is unreasonably burdensome to require SERS to give such direct personal notice to all members of a benefit in which most of them are not eligible to participate. Rather, I would apply this specific notice requirement only with respect to those members whom SERS knows or should know are eligible. Here, since the Hearing Examiner found that claimant willfully withheld the fact of her prior service, I agree with the Board that pursuant to 71 Pa.C.S. § 5907(a),1 she *410has forfeited at least her right to direct personal notice of the grace period. Accordingly, I would affirm.

. The statute provides that:
Upon his assumption of duties each new State employee shall furnish the head of department with a complete record of his previous State service, his school service or creditable nonstate service, and proof of his date of birth and current status in the system and in the Public School Employees' Retirement System. Wilful failure to provide the information required by this subsection to the extent available upon entrance into the system shall result in the forfeiture of the right of the member to subsequently assert any right to benefits *410based on any of the required information which he failed to provide.
Thus, it could be argued that claimant has forfeited her right to elect multiple service membership altogether. We need not go that far, however, to decide this case.